Ostrander, J.
Complainant claims to have moved upon the farm of Daniel H. Reynolds in the year 1880, under a parol agreement that he should have the farm for taking care of said Reynolds and his wife during their lives. Daniel H. Reynolds was at the time of making the alleged agreement 78, and his wife was 76, years of age, and complainant’s wife was their only child and heir at law. Daniel H. Reynolds lived for about 2 years, and his wife for about 6 years, thereafter. Complainant’s wife died in 1898 intestate. Defendants are children of complainant and his said wife. They in open court offered to give to complainant a life lease of the premises, and the decree dismissing the bill secures to complainant such, estate.
*473It will not be profitable to review the testimony. Giving proper weight to the fact that the wife of the complainant was only child and heir at law of the owners of the land, we are satisfied that the decree is right, and it is affirmed.
McAlvay, Grant, Hooker, and Moore, JJ., concurred.